DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The scope of the newly submitted claim is outside the scope of the original claims.  Newly submitted Claim 11 is an alternative scope of the original invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horigome (2004/0150368) (hereinafter Horigome).
Regarding Claim 1, Horigome teaches a cradle (950, Fig. 1) for use with a printer (800, Fig. 1) to which one of a battery (903, Fig, 1) and a converter (8121, Fig. 8B) is selectively and detachably attachable and driven by DC power supplied from the one of the battery (903) and the converter (8121) to perform printing operation [Paragraphs 0032, 0034-0036, 0064-0065], the converter including: a main body portion (see Fig. 8B) [Paragraphs 0064-0068]; and a wiring harness (not shown in Figures) having a first end connected to the main body portion (see Fig, 8B) and a second end, the converter (8121) being configured to convert AC power supplied through the second end into DC power to be supplied to the printer (800) through the first end, the printer (800) including an accommodating portion (see Figs, 1-2) in which one of the battery (900) and the main body portion (see Fig. 8B) is selectively accommodatable [Paragraphs 0032-0038, 0062-0068], the cradle (950) comprising: a base portion (952, Fig. 3) configured to hold the printer (800) to which one of the battery (900) and the converter (8121) is attached [Paragraphs 0032, 0042-0043, 0049-0051, 0053-0057]; and a guide portion (957, Fig, 3) provided at the base portion (952) and configured to guide the wiring harness (not shown in Figures) in a case where the converter (8121) is attached to the printer (800) [Paragraphs 0032, 0042-0044, 00.49-0051, 0053-0057, 0064-0065].

Regarding Claim 6, Horigome teaches the cradle (950), wherein the base portion (952) comprises a seat portion (inside of cradle) in contact with the printer (800) when the printer (800) is held to the base portion [Paragraphs 0042-0044].

Regarding Claim 7, Horigome teaches the cradle (950), further comprising a cradle terminal (9583-9580, Fig. 3) provided at the base portion (952), the cradle terminal (9583-9580) being in contact with a printer terminal (9103-9100, Fig. 2) of the printer (800) when the printer (800) is held to the base portion (952) [Paragraphs 0042-0044].

Regarding Claim 8, Horigome teaches the cradle (950), wherein the printer terminal (9583-9580) is electrically contactable with the battery (900) accommodated, in the accommodating portion, and wherein the cradle terminal (9583-9580) is configured to be applied with voltage capable of charging the battery (900) [Paragraphs 0042-0045, 0050-0051].

Regarding Claim 9, Horigome teaches the cradle (950), wherein the base portion (952) comprises a first engaging portion (954, Fig. 3) and a second engaging portion (955, Fig. 3), the printer (800) further includes a first counterpart engaging portion (sides of the printer) and a second counterpart engaging portion (sides of die printer), and the first engaging portion (954) is configured to engage with the first counterpart engaging portion (sides of printer) and the second engaging portion (sides of printer) is configured to engage with, the second counterpart engaging portion (955) to hold the printer to the base portion (952), and wherein the guide portion (957) is positioned between the first engaging portion (954) and the second engaging portion (955) [Paragraphs 0042-0044, see Figs, 1-2].

Regarding Claim 10, Horigome teaches a cradle (950) comprising: a base portion (952) configured to hold a printer (800) [Paragraphs 0032, 0036, 0043]; and a guide portion (957) provided at the base portion (952) and configured to guide a wiring harness (not shown in Figures) extending from the printer (800) [Paragraphs 0032, 0042-0044, 0049-0051, 0053-0057, 0064-0065], the wiring harness (not shown in Figures) having a first end connected to the printer (800) and a second end, wherein the base portion (952) has an end surface, and the guide portion (957) has a first end portion configured to receive the first end of the wiring harness (not shown in Figures) and a second end portion positioned at the end surface to lead the wiring harness (not shown in Figures) out of the base portion (957).
Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are not persuasive. 
Regarding the arguments that the cradle of the prior art of Horigome is not used with a printer that is selectively and detachably attachable to one of a battery and a converter and that there is no guide portion configured to guide a wiring harness, the Examiner respectfully disagrees.  The Examiner interpreted the claim language “A cradle for use with a printer to which one of a battery and a converter is selectively and detachably attachable…” differently than the Applicant’s Representative.  The Examiner’s interpretation is that the printer is selectively and detachably attachable to the cradle through the battery.  The converter (8121), which is a part of the printer would then also be selectively and detachably attachable to the cradle through the battery.  The Examiner submits that there is a guide portion (957) that guides a wiring harness.  The guide portion (957) in the cradle supports the battery (900) and the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853